Reynolds, J.
(concurring). I concur in the result. Appellant has brought this proceeding seeking an order punishing respondent for criminal contempt for its failure to construe the decision of the Court of Appeals in the manner appellant does. The issue before us is a very narrow one; i.e., was this proceeding the proper vehicle to obtain an interpretation or clarification of the decision of the Court of Appeals? The order of Special Term held that it was not and we agree. I feel that any statement made by us which attempts to interpret the meaning of the Court of Appeals’ opinion and remittitur is gratuitous. The Attorney-General argues that following the decision of the Court of Appeals (Matter of Donohue v. New York State Police, 19 N Y 2d 954) respondent took counsel as to the meaning and interpretation of the decision and the course it should follow. The advice received was that Matter of Bell v. Waterfront Comm. (20 N Y 2d 54 [decided concurrently with Matter of Donohue (supra) and cited therein]), which held that Bell was to be reinstated and the reinstatement was to be effective as of the time of the date of the decision of the Court of Appeals, was to be read together with Matter of Donohue and appellant’s reinstatement to the State Police was to be effective when the order determining the matter was served. The Attorney-General contends that this is a reasonable interpretation. He further argues that at no point in the litigation did anyone dispute appellant’s wrongdoing, and the Court of Appeals, by citing CPLR 7803 (subd. 3) deliberately avoided the limited punishment available to the respondent in connection with appellant which is provided by sections 75 (subd. 3), 76 (subd. 3) and 77 of the Civil Service Law and provisions of the Rules and Regulations of the New York State Police. The Attorney-General further *912argues in view of the foregoing, that it seems inconceivable that the Court of Appeals, when it annulled the revocation under CPLR 7803 (subd. 3), meant that this matter should be returned to the Superintendent for the imposition of but a two-month suspension, making the State of New York responsible to appellant for thousands of dollars of 'back pay as appellant contends. There were other simple avenues of approach which could have been used by appellant to obtain the interpretation and clarification of the decision of the Court of Appeals. The Attorney-General states that appellant’s counsel is a specialist in the Civil Service Law. Appellant’s counsel could have made a motion in the Court of Appeals to interpret and instruct concerning its opinion and the remittitur; he could have submitted an order which was consonant with his interpretation; he could have moved to amend the order or could have proceeded under section 77 of the Civil Service Law. It is my view that we should dispose of the narrow issue here and that if appellant disagrees with respondent’s interpretations of the Court of Appeals’ decision he should move in that court to clarify it and we should not make any observations or comments thereon in this court, or issue any instructions to respondent.